Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 35 is objected to because of the following informalities: “the mechanical at least one structure” in line 1. For the sake of compact prosecution, claim 35 is interpreted in the instant Office action as follows: “the mechanical at least one structure” is equivalent to “at least one of the one or more mechanical structures” as cited in claim 32. This interpretation is to be confirmed by applicant in the next Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 39 each recite the limitation "BGA solder ball" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the sake of compact prosecution, claims 25 and 39 are interpreted in the instant Office action as follows: “BGA solder ball” is referring to the structure cited in claim 21 as “electrical contacts”.  This interpretation is to be confirmed by applicant in the next Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claim 21-23, 25-26, 39, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Tani (US 20170372990 A1) in view of Farooq (US 20030003624 A1).
Regarding claim 21, Tani discloses a package for an integrated circuit (Fig. 5), comprising: an integrated circuit chip module substrate (1) attached to a printed circuit board (PCB) (2), wherein one or more first regions of a bottom surface of the module (Central Portion) comprise electrical contacts (4) to the printed circuit board, wherein one or more second regions of the bottom surface of the module (Peripheral Edge Portion) lack such contacts; and one or more mechanical structures (5) assembled into the one or more second regions, wherein these one or more mechanical structures allow lateral motion of the module relative to the printed circuit board (55, [0052] “moves”), in which the one or more mechanical structures comprise a ring ([0051] “annular shape”), and wherein the one or more mechanical structures remain as part of the package after at least a temporary vertical force is removed.
Tani fails to illustrate the one or more mechanical structures are sized and placed to inhibit bending of second regions of the module towards the board under application of a temporary or long-term vertical force on a top surface of the module, whose thickness lies between pre- assembly and post-assembly thicknesses of the electrical contacts.  However, Tani does illustrate the one or more mechanical structures may vary in size relative to the electrical contacts (Figs. 5 and 8) and further discloses the one or more mechanical structures are affixed to one of the integrated circuit chip module substrate or printed circuit board.
Farooq discloses a mechanical structure in the same field of endeavor (Fig. 4) where the mechanical structure (20) is affixed to one of the integrated circuit chip module substrate (12, not be bonded [0053]) or printed circuit board and where the mechanical structure size relative to the 
In reference to the claim language referring to the functions of the one or more mechanical structures, intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case and as explained above, Tani in view of Farooq shows all structural limitations specifically recited in the claim and since sizing the one or more mechanical structures relative to the electrical contacts involves a mere manipulation of the size of the one or more mechanical structure it appears that the recited functional limitation does not affect the structure of Tani in view of Farooq’s device.
Illustrated below is a marked and annotated figure of Fig. 4 of Farooq.

    PNG
    media_image1.png
    144
    375
    media_image1.png
    Greyscale

Regarding claim 22, Tani in view of Farooq discloses a package (Tani; Fig. 5), in which the electrical contacts in at least one of the one or more first regions are nonseparable (solder bumps [0050]).
Regarding claim 23, Tani in view of Farooq discloses a package (Fig. 5), in which the nonseparable electrical contacts are ball grid array (BGA) solder contacts (solder bumps [0050]).
Regarding claim 25 as noted in the 112(b) rejection, Tani in view of Farooq discloses a package (Tani; Fig. 5), in which mechanical structure thickness of the one or more mechanical structures is between pre-reflow and post-reflow BGA solder ball heights.
Regarding claim 26, Tani in view of Farooq discloses a package (Tani; Fig. 5), wherein at least one of the one or more mechanical structures assembled in the one or more second regions is not affixed to either the module substrate or the PCB (not fixed to the circuit board [0052]).
Regarding claim 39 as noted in the 112(b) rejection, Tani in view of Farooq discloses a package (Tani; Fig. 5), in which the thickness of the ring is between pre-reflow and post-reflow BGA solder ball heights.
Regarding claim 41, Tani in view of Farooq discloses a package (Tani; Fig. 5), wherein one or more second regions of the bottom surface of the module lack such contacts and form a gap around a periphery (Peripheral Edge Portion) of the integrated circuit chip module (1), and wherein these one or more mechanical structures (5) are sized and placed at least by filling the gap around part or all of the periphery to inhibit bending of second regions of the module towards the printed circuit board (restrain warping [0054]).

Claims 31, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Tani and Farooq as applied to claim 21 above, and further in view of Chao (US 5633535 A).
Regarding claim 31, Tani in view of Farooq discloses a package (Tani; Fig. 5), with at least one of the one or more mechanical structures.
Tani fails to illustrate in Fig. 5 at least one of the one or more mechanical structures has one or more openings.  However, Tani does disclose the shape of the mechanical structure may be varied as a design choice ([0060]) and further illustrates the shape of the mechanical structure may comprise one or more openings (Fig. 7).  Changing the shape of at least one of the one or more mechanical structures to have one or more opening would arrive at the claimed mechanical structures and would have been a design choice, as taught by Tani.  Further, with respect to the shaped of the at least one of the one or more mechanical structures, i.e., having one or more openings, this limitation, absent any criticality, is only considered to be an obvious modification of the shape of the mechanical structures disclosed by the prior art as the court have held that a change in shape or configuration, without any criticality, is within the level of skill in the art as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention. See In re Dailey, 149 USPQ 47 (CCPA 1976).
Tani fails to illustrate in Fig. 5 an underfill material at least partly filling the one or more openings and filling at least one of the one or more first regions between the module and the printed circuit board.  However, Tani does disclose an alternate embodiment with a material surrounding the electrical contacts between the integrated circuit chip module substrate and printed circuit board (8, Fig. 11).  Chao discloses a package in the same field of endeavor comprising electrical contacts in a first region (43, Fig. 8) and mechanical structures in a second region (40).  Chao further discloses surrounding electrical contacts between an integrated circuit chip module substrate and printed circuit board with underfill material (underfill, Column 1, Line 42).  Providing an underfill material using the known technique of Chao to the first and second regions of the package Tani in view of Farooq would arrive at the claimed underfill material.  Chao provides a clear teaching to motivate one to modify the package of Tani in view of Farooq to have an underfill material in that it may add strength to the package (Column 1, Lines 42-50).  Therefore, it would have been obvious to have an underfill material at least partly filling the one or more openings and filling at least one of the one or more first regions between the module and the printed circuit board because it would provide strength to the package, thus resulting in improved reliability.
Regarding claim 40, Tani in view of Farooq discloses a package (Tani; Fig. 5), with a ring.
Tani fails to illustrate in Fig. 5 at least at least the ring has one or more openings.  However, Tani does disclose the shape of the mechanical structure may be varied as a design choice ([0060]) and further illustrates the shape of the ring may comprise one or more openings (Fig. 7).  Changing the shape of at least one of the one or more mechanical structures to have one or more openings would arrive at the claimed ring and would have been a design choice, as taught by Tani.  Further, with respect to the shaped of the ring, i.e., having one or more openings, this limitation, absent any criticality, is only considered to be an obvious modification of the shape of the ring disclosed by the prior art as the court have held that a change in shape or configuration, without any criticality, is within the level of skill in the art as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention. See In re Dailey, 149 USPQ 47 (CCPA 1976).
Tani fails to illustrate in Fig. 5 an underfill material at least partly filling the one or more openings and filling at least one of the one or more first regions between the module and the printed circuit board.  However, Tani does disclose an alternate embodiment with a material surrounding the electrical contacts between the integrated circuit chip module substrate and printed circuit board (8, Fig. 11).  Chao discloses a package in the same field of endeavor comprising electrical contacts in a first region (43, Fig. 8) and mechanical structures in a second region (40).  Chao further discloses surrounding electrical contacts between an integrated circuit chip module substrate and printed circuit board with underfill material (underfill, Column 1, Line 42).  Providing an underfill material using the known technique of Chao to the first and second regions of the package Tani in view of Farooq would arrive at the claimed underfill material.  Chao provides a clear teaching to motivate one to modify the package of Tani in view of Farooq to have an underfill material in that it may add strength to the package (Column 1, Lines 42-50).  Therefore, it would have been obvious to have an underfill material at least partly filling the one or more openings and filling at least one of the one or more first regions between the module and the printed circuit board because it would provide strength to the package, thus resulting in improved reliability.

Claim 32, 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani in view of Farooq as applied to claim 21 above, and further in view of Chen (US 20160086900 A1).
Regarding claim 32, Tani in view of Farooq discloses a package (Tani; Fig. 5) , in which at least one of the one or more mechanical structures, including the ring, is made of a conductive material (solder, copper [0038]).
Tani in view of Farooq fails to explicitly teach at least one of the one or more mechanical structures, including the ring, is made of aluminum.  However, Tani in view of Farooq teaches the material of the mechanical structures is a conductive material (solder, copper [0038]).  Chen discloses a mechanical structure in the same field of endeavor (Fig. 11), in which at least one of the one or more mechanical structures (110), including the ring, is made of aluminum ([0026] “conductive material”, [0035] “aluminum”). Since Tani, Farooq, and Chen are in the same field of endeavor, a person having ordinary skill in the art at the time of the invention would have readily recognized the finite number of predictable solutions for the composition of at least one of the one or more mechanical structures. These predictable solutions may comprise aluminum (Al), copper (Cu), tin (Sn), nickel (Ni), gold (Au), silver (Ag), other electrically conductive materials, or multiple layers or combinations thereof, as these may be chosen from a finite number of identified, predictable solutions ([0035]). Absent unexpected results, it would have been obvious to try using aluminum for the at least one of the one or more mechanical structures of Tani. Thus the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 34, the combined invention of Tani, Farooq, and Chen discloses a package (Chen; Fig. 11), in which a bottom surface of the at least one of the one or more mechanical structures (110) is nickel plated (132’; [0043] “first portions…may comprise…Ni”).
Regarding claim 35 as noted in the objection, the combined invention of Tani, Farooq, and Chen discloses a package as applied to claim 34 (Tani; Fig. 5), in which at least one of the one or more mechanical structures assembled into the one or more second regions is attached via the nickel-plated bottom surface (Chen; Fig. 11).
The combined invention of Tani, Farooq, and Chen fails to illustrate (Tani; Fig. 5) at least one of the one or more mechanical structures is attached to the printed circuit board.  However, Tani does teach the mechanical structures are attached to one of the module substrate or the PCB (not fixed to the circuit board [0052]).  Farooq discloses mechanical structures may be attached to various package elements including the printed circuit board or the integrated circuit chip module substrate ([0056]).  Since Tani and Farooq are in the same field of endeavor, a person having ordinary skill in the art at the time of the invention would have readily recognized the finite number of predictable solutions for attaching the mechanical structures.  These predictable solutions include attaching the mechanical structures to the integrated circuit chip module substrate or to the printed circuit board, as these may be chosen from a finite number of identified, predictable solutions ([0056]).  Absent unexpected results, it would have been obvious to try attaching at least one of the one or more mechanical structures assembled into the one or more second regions to the printed circuit board of Tani. Thus the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 33, The combined invention of Tani, Farooq, and Chen as applied to claim 32 discloses a package (Tani; Fig. 5), in which at least one of the one or more mechanical structures allow lateral motion of the module relative to the printed circuit board (55, [0052] “moves”).
The combined invention of Tani, Farooq, and Chen fails to teach the aluminum is coated with polytetrafluoroethylene. However, Tani does teach at least one of the one or more mechanical structures allow lateral motion of the module relative to the printed circuit board (55, [0052] “moves”). Yeh teaches a package of similar content (Fig. 2; Column 1, Lines 61-65, “printed circuit board…chip carrier”) to Tani’s package, in which a Teflon coating (Column 3, Line 44; “polytetrafluoroethylene (PTFE)”) is between two contacting structures.  Yeh provides design incentives which would have prompted adaptation of the package of Tani, Farooq, and Chen in that it prevents adhesion, thereby providing an integrated circuit chip module substrate that is free to expand and contract with respect to the printed circuit board (Column 3, Lines 44-52). Yeh teaches the differences between the claimed invention and the prior art are encompassed in a principal known in the art (Abstract, “reduce the stress on solder joints”) of similar content to Tani’s principal known in the art ([0007] “preventing cracks from forming by solder”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of Yeh’s design incentives, to implement the polytetrafluoroethylene coating of Yeh on the aluminum of the combined invention of Tani, Farooq, and Chen in a predictable manner to result in the claimed invention of a package in which the aluminum is coated with polytetrafluoroethylene because it would allow the integrated circuit chip module substrate to freely expand and contract with respect to the printed circuit board.
Response to Amendment
Regarding claim 25, the amended claims filed 9/16/2021 have claim 25 withdrawn.  However, Applicant’s remarks filed 9/16/2021 make no mention of this claim being withdrawn.  Further, claim 25 is drawn to an elected species and has been examined in the non-final Office action mailed 5/11/2021.  The examiner contacted the attorney of record, Robert Mauri on 10/12/2021 by telephone to confirm claim 25 should not be withdrawn and Robert Mauri confirmed claim 25 should not presently be withdrawn.  Accordingly, claim 25 is examined in this Office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues:
Applicant argues on page 9 that Interrante does not teach mechanical structures retained in the package after assembly.
Examiner’s reply:
The examiner agrees and notes the new ground of rejection raised by the amendment to claim 21.
Applicant argues:
Applicant argues on page 10 that Interrante combined with Tani does not render obvious the claimed mechanical structures.
Examiner’s reply:
The examiner has fully considered the arguments but finds the arguments moot because the new grounds of rejection does not rely on Interrante or combinations with Interrante.
Applicant argues:
Applicant argues a downward force on the package of Tani would likely render the mechanical structure of Tani inoperable.
Examiner’s reply:
The examiner disagrees and notes Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            
/BRADLEY SMITH/            Primary Examiner, Art Unit 2817